Citation Nr: 1412925	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability. 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, denied service connection for a low back disability.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009. 

The Board notes that the issue of entitlement to a compensable rating for status post fracture, little finger, right hand was addressed in the statement of the case.  However, in his substantive appeal, the Veteran indicated that he only wished to appeal the matter of service connection for a low back disability.  Hence, the only claim for which an appeal has been perfected is that set forth on the title page.  

In his substantive appeal and subsequent July 2009 statement, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  A February 2013 letter informed the Veteran that his hearing was scheduled in April 2013.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.  

In May 2013, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a January 2014 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Athough service treatment document one complaint of back pain, they do not document significant back injury (as alleged), or a chronic back disability.

3.  There is no competent, credible evidence of continuing back symptoms since service, and  no evidence of actual low back disability until many years after the Veteran's discharge from service; there also is no medical evidence or opinion commenting upon the medical relationship, if any, between current low back disability and the Veteran's military service-to include the back pain noted therein-and the Veteran has not cooperated with VA's efforts to develop the claim in this regard.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R.  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an April 2008 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2008 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the April 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment and personnel records, treatment records from the California Department of Corrections and VA treatment records.  The Board observes that the Veteran was scheduled for a VA examination in February 2012, to which he failed to report.  

Also of record and considered in connection with the appeal is various written statements provided by the Veteran.  The record shows that the RO has requested all records identified by the Veteran.  The Board observes that the Veteran reported receiving treatment at the VA Medical Center in Long Beach, California from 1971 to 1984.  In a November 2012 Formal Finding of Unavailability, the RO outlined its efforts to obtain such records and stated that it had received negative replies from the VAMC with respect to such records.  In November 2012, the RO sent a letter to the Veteran informing him that it was unable to obtain any additional records and asked him if he had any records or knew where the record may be located.  The Veteran did not respond to this letter.  The Veteran has not identified any additional post-service medical evidence that must be obtained as relevant to his claim.  Thus, the Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Board sought further development of the claim in May 2013.  In this regard, the Board instructed the RO/AMC to verify the Veteran's current address, contact the National Personnel Record Center (NPRC) to verify whether the Veteran had a second period of active duty beginning in 1975, send the Veteran another letter requesting any additional evidence and afford the Veteran another opportunity to report to a VA examination.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In June 2013, the RO/AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  Of note, this letter was addressed to the most recent address of record provided by the Veteran in February 2011, which was the last time the Veteran has contacted the VA.  The Veteran did not respond to this letter.  Subsequently, in November 2013, the RO/AMC sent another notice to a different address that had been provided in a July 2012 Social Security Administration inquiry as noted in the Board's prior remand.  However, this notice was returned with a hand-written note indicating that the Veteran was not known at this address and, in turn, was not located at this address.  

Also, in August 2013 and October 2013, the Veteran was scheduled for VA examinations to which he failed to report.  Although the actual notices to the Veteran with respect to these examinations are not of record, based on the examination request, it appears that notices were sent to the most recent address of record provided by the Veteran.  Importantly, a January 2014 note in the claims file indicates that letters were sent to both of the Veteran's addresses on file and neither were valid.  There was also no current phone number for the Veteran available.  In sum, it appears that at this point, the VA does not have any current contact information for the Veteran.  Again, based on the claims file, the Veteran last contacted the VA in February 2011.  

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  This would, of necessity, include keeping VA apprised of his or her whereabouts.  The Court has also held that VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).

As such, it would appear that any further attempts to send notice to the Veteran or attempt to schedule him for VA examination would be futile at this point.  Strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, although the Board's prior remand directives were not complied with in that copies of the notices of the VA examinations sent to the Veteran were not associated to the claims file; under the circumstances of this case, a remand would serve no useful purpose given the lack of any current contact information for the Veteran.

Moreover, the RO also requested that the NPRC verify whether the Veteran had a second period of active duty.  In June 2013, the NPRC responded that the Veteran did not have any service after his discharge in February 1971.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Veteran is seeking service connection for a low back disability.  In his statements of record, the Veteran reported injuring his low back in service and experiencing pain since the incident.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

As an identified chronic disease, arthritis may be subject to service connection based upon a showing of continuity of symptomatology .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence in light of the governing legal authority, the Board finds that the claim for service connection for a low back disability must be denied.

Service treatment records show that, in March 1968, the Veteran presented complaining of back trouble for two days.  It was a gradual onset.  The impression was lumbago.  Follow up service treatment records are silent with respect to any further complaints.  The report of the Veteran's examination prior to discharge in October 1970 reflects that the spine was evaluated as clinically normal.  In a February 1971 statement, the Veteran reported that there had been no change in his medical condition.  It appears that in September 1975, the Veteran underwent a service enlistment examination.  Again, the spine was evaluated as clinically normal.  Nevertheless, as noted above, the Veteran did not have any further active duty service.    

Post-service VA treatment records show that in May 1980, the Veteran reported low back pain and there was some indication that he was receiving workman's compensation.  Subsequent VA treatment records show that in April 1986, the Veteran presented complaining of low back pain after receiving blows to his back during a physical altercation with a neighbor.  

The Veteran filed a claim for service connection for an unrelated disorder in July 1987.  At that time, in an attached statement, he indicated that he was in a motor vehicle accident in January 1971 and suffered from amnesia until 1984.  In a subsequent statement in September 1987, the Veteran reported that he was in a motor vehicle accident in 1975 in which he was rendered almost paralyzed and suffered permanent brain damage.  In another statement dated that same month, he reported that he had loss of memory from a bomb assimilator while in service.  

June 1988 VA records again show that the Veteran reported increasing back pain status post injury during a February 1988 motor vehicle accident.  A subsequent September 1992 VA hospital summary observed chronic low back pain.  The Veteran reported several injuries to his back and resultant chronic low back pain.  However, a June 1988 VA x-ray showed a normal lumbosacral spine series.  Nevertheless, a January 1991 x-ray showed mild anterior wedging of the mid-dorsal vertebra as well as the first lumbar segment.  No other abnormalities were identified and interspaces were satisfactorily maintained.  

An October 2001 private initial social history evaluation noted a long history of dangerous and criminal behavior, including assault, battery and attempted murder.  It was also noted that the Veteran had a history of fraud by writing bad checks with insufficient funds.  

The Veteran filed another claim for service connection for unrelated disorders in January 2002.  Again, he was silent with respect to any low back disability related to service.  The Veteran was subsequently convicted of a felony and sent to prison.  

Treatment records from the California Department of Corrections showed that in December 2003, the Veteran reported injuring his low back in a motor vehicle accident in 1976.  The assessment was degenerative joint disease of the thoraco-lumbar spine, post traumatic (1976).  Follow up treatment records continued to show complaints of low back pain and herniated disc problems. 

In January 2008, the Veteran filed his current claim for service connection for a low back disability indicating that he injured his back approximately in April 1968 from an 80 foot free fall.  In a September 2010 statement, the Veteran reported back problems since September 1968.  

As indicated, in this case, the Veteran has asserted he injured his back when he fell 80 feet in service.  He has also alleged that he has had continuing low back pain since service.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Although service treatment document one complaint of back pain, they are silent with respect to any 80 feet fall (or other significant injury, as alleged), or findings of a chronic low back disability.  In this case, the Board finds that the Veteran's statements regarding any continuity of low back symptoms since service are not credible and, thus, cannot serve to provide a basis for a finding of service connection for current low back disability-specifically, arthritis.  In this regard, after the March 1968 complaint, service treatment records are silent with respect to any further complaints pertaining to the back.  Moreover, the report of the Veteran's October 1970 discharge examination shows that the Veteran's spine was evaluated as clinically normal.  Further, the September 1975 entrance service examination again showed that the Veteran's spine was clinically evaluated as normal.  

Here, the first post service medical evidence of a back disability was in May 1980-approximately 9 years after the Veteran's discharge from service.  The Board observes that the Veteran subsequently reported that he injured his back in 1975 or 1976 during a motor vehicle accident, which would have still been four or five years after service.  Moreover, a June 1988 x-ray of the back, approximately 17 years after service, was normal.  As there was no evidence of arthritis within one year of discharge, the in-service incurrence of arthritis may not be presumed.  The Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

As regards the latter point, the Board finds it significant that, although he had previously filed claims for unrelated disabilities, the Veteran first reported back problems related to service when he filed his current claim in January 2008, 37 years after his discharge from service.  If the Veteran was experiencing continuing low back problems since service, it would be reasonable to assume that he would have reported them sooner.  Moreover, post service treatment records document numerous reports of post service injuries to the back, including motor vehicle accidents and a physical altercation with a neighbor as well as an indication of receiving workmen's compensation.  However, nothing in these records document that the Veteran reported previously injuring his back in service.  Again, if the Veteran had been experiencing back pain since  in service injury, it would be reasonable to assume that he would have reported it during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  These discrepancies weigh against the credibility of any current assertions ofcontinuity of back symptoms since service, advanced in connection with the current claim for monetary benefit.

Furthermore-through no fault of VA's-there is no competent medical evidence or opinion addressing the question of whether there exists a medical nexus between the Veteran's current low back disability and service-to include the single incidrnt of pain noted therein.  Again, as discussed above, the VA has attempted to afford the Veteran a VA examination to assist in the development of his claim, but the Veteran has failed to cooperate with VA's efforts in this regard-either by failing to report to a scheduled examination, or  or to keep notify the VA of his current contact information.    

Finally, the Board notes that, to whatever extent the Veteran attempts to assert that there exists  medical nexus between current low back disability and service, such attempt must fail.  Matters of diagnosis and etiology of the claimed disability is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson without appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for a low back disability must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no competent, credible, and probative evidence to support required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for a low back disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


